     Case 2:20-cv-01250-JCM-BNW Document 34
                                         33 Filed 09/03/20
                                                  09/02/20 Page 1 of 3



 1    JEFF SILVESTRI (NSBN 5779)
      MCDONALD CARANO LLP
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, Nevada 89102
 3    Telephone: (702) 873-4100
      Facsimile: (702) 873-9966
 4    jsilvestri@mcdonaldcarano.com

 5    Attorneys for Defendant,
      Capital One Bank (USA), N.A.
 6
                                  UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8

 9    JENNIFER BLAZEVICH,                                   Case No.:      2:20-cv-01250-JCM-BNW

10           Plaintiff,
                                                            REVISED STIPULATION AND ORDER
11                                                          FOR SECOND EXTENSION OF TIME
      v.
12                                                          TO RESPOND TO COMPLAINT
      EXPERIAN INFORMATION SOLUTIONS,
13    INC, EQUIFAX INFORMATION SERVICES,
      LLC, TRANS UNION, LLC, CAPITAL ONE
14    BANK (USA), N.A., SYNCHRONY BANK,
      AND WEBBANK.
15

16                           Defendants.

17

18           Plaintiff Jennifer Blazevich (“Blazevich”) and Defendant, Capital One Bank (USA), N.A.

19    (“Capital One”), by and through their counsel of record, hereby submit this Stipulation To Extend

20    Capital One’s Time to Respond to Complaint, as follows:

21    WHEREAS:

22           1.      Plaintiff filed the Complaint in this matter in this Court on July 7, 2020;

23           2.      Capital One was served with the Complaint on July 14, 2020, but due to an

24    inadvertent error, did not retain counsel until August 14, 2020, and at that time counsel for Capital

25    One immediately contacted counsel for Plaintiff to request an extension of time to respond to the

26    Complaint;

27

28
     Case 2:20-cv-01250-JCM-BNW Document 34
                                         33 Filed 09/03/20
                                                  09/02/20 Page 2 of 3



 1            3.      Plaintiff consented to the extension, and on August 14, 2020, the parties filed a

 2    Stipulation for Extension of Time until August 28, 2020 for Capital One to respond to the Complaint,

 3    which was granted on August 18, 2020;

 4            4.      On August 19, 2020, counsel for Capital One contacted counsel for Plaintiff to discuss

 5    Capital One’s initial findings from a search of its records and requested additional information from

 6    Plaintiff in response to these findings;

 7            5.      On August 25, 2020, counsel for Capital One conferred with counsel for Plaintiff

 8    regarding Capital One’s initial findings and request for information, which may have an impact on
      whether an early resolution is available before incurring further litigation costs;
 9
              6.      During this conference, counsel for Plaintiff stated that his client needed more time
10
      to respond, and that Plaintiff would stipulate an additional brief, two-week extension for Capital One
11
      to file its response, up to and including, September 11, 2020, to allow the parties time to continue
12
      exploring an early resolution in the interest of judicial economy;
13
              7.      Accordingly, on August 26, 2020, Capital One filed a Stipulation and Order for a
14
      Second Extension of Time to Respond to the Complaint, which this Court denied without prejudice
15
      for lacking explanation for the request;
16
              8.      Therefore, the parties submit this Revised Stipulation and Order for a Second
17
      Extension of Time to Respond to the Complaint containing the explanation and certifying that the
18
      parties agree that good cause exists to further extend Capital One’s responsive pleading deadline until
19
      and including September 11, 2020.
20

21

22

23

24

25

26

27

28


                                                    Page 2 of 3
     Case 2:20-cv-01250-JCM-BNW Document 34
                                         33 Filed 09/03/20
                                                  09/02/20 Page 3 of 3



 1    NOW, THEREFORE, IT IS HEREBY STIPULATED THAT:

 2           Capital One’s time to file a responsive pleading to Plaintiff’s Complaint is extended. Capital

 3    One shall file its responsive pleading on or before September 11, 2020.

 4    DATED this 2nd day of September, 2020             DATED this 2nd day of September, 2020

 5    By: /s/ Jeff Silvestri                .           By: /s/ Steven A. Alpert                 .



         Jeff Silvestri (NSBN 5779)                        Steven A. Alpert (NSBN 8353)
 6
         McDONALD CARANO LLP                               Price Law Group, APC
 7       2300 W. Sahara Ave, Suite 1000                    5940 S. Rainbow Blvd., Suite 3014
         Las Vegas, NV 89102                               Las Vegas, NV 89118
 8       Telephone: (702) 873-4100                         Telephone: (702) 702-794-2008
         Facsimile: (702) 873-9966                         aplpert@pricelawgroup.com
 9       jsilvestri@mcdonaldcarano.com
10                                                           Attorney for Plaintiff, Jennifer Blazevich
           Attorneys for Capital One Bank (USA), N.A.
11

12

13                                                       IT IS SO ORDERED:
14

15
                                                         ____________________________________
16                                                       UNITED STATES MAGISTRATE JUDGE

17                                                                  September 3, 2020
                                                         DATED:
18

19

20

21

22

23

24

25

26

27

28


                                                  Page 3 of 3
